IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KARELIZ NIN,

Plaintiff, :

V. : 3:17-CV-00802
(JUDGE MARIANI)

LUZERNE COUNTY and
LUZERNE COUNTY CHILDREN
AND YOUTH SERVICES,

Defendants.

ORDER

AND NOW, THIS ( > Hy OF SEPTEMBER, 2019, upon consideration of
Defendants’ Motion to Dismiss Plaintiffs Second Amended Complaint (Doc. 57), IT IS
HEREBY ORDERED THAT:

4. Defendants’ Motion to Dismiss Plaintiff's Second Amended Complaint (Doc. 57) is
GRANTED.

2. The Second Amended Complaint (Doc. 53) is DISMISSED WITHOUT PREJUDICE
for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure, with leave to file a Third Amended Complaint within twenty-one (21)
days of the date of this Order.

3. The Stay previously issued by this Court (Doc. 50) shall remain in effect until further

Order of this Court.

 

 
